DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
	The Amendment received January 20, 2022 has been entered. The Applicant contends that the Amendment overcomes all outstanding rejections and objections and this argument is persuasive. The claim objections and rejections set forth in the October 22, 2021 Non-Final Rejection are accordingly withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12, 14-16, and 18 of copending U.S. Patent Application No. 16/756,950 (see also corresponding U.S. Patent Application publication US2021/0083290). 
Currently pending Claim 1 of the ‘950 Application is duplicated below for reference:

    PNG
    media_image1.png
    395
    693
    media_image1.png
    Greyscale

Figure 1: Claim 1 of the '950 Application, as filed on 4-19-2022, and indicated as allowed in the 4-27-2022 Notice of Allowance
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim:
Regarding Claim 8, a cathode material (Claim 1), comprising: the irreversible additive prepared by the method of claim 1 (Claim 1 additive composition of chemical formula 1); and a cathode active material (Claim 1), 3Application No.: 16/613,728Docket No.: LGCHEM 3.3F-1958 wherein the irreversible additive includes a structure according to chemical formula 1 which is nearly identical to the claimed lithium-excess transition metal oxide in which Li2+aNip bMbO2+c, NiO, and Li2O are physically bonded to each other at a mole ratio of x':y':z', -0.2<a<0.2, 0<b<1, and O<c<0.2, x' is 0.93 or more, and z' is 0 to 0.09 based on x'+y'=1, and M is at least one element selected from the group consisting of Cu, Mg, Pt, Al, Co, P, and B, and wherein chemical formula 1 overlaps the claimed range.  

	Regarding Claim 9, a lithium secondary battery (Claim 15) having a structure in which the cathode comprises the cathode material including a cathode active material and irreversible additive of claim 8, and while ‘950 does not expressly claim the electrode assembly is embedded in a battery case together with an electrolyte, wherein the electrode assembly includes: a cathode having a cathode current collector on which the cathode material is coated; an anode having an anode current collector on which an anode material including an anode active material is coated; and a separator interposed between the cathode and the anode, this structure would have been obvious to one of ordinary skill in the art because it is a well known structure for lithium secondary batteries and the Office takes official notice of this well-known fact.  
	Regarding Claim 10, the lithium secondary battery of claim 9, wherein: the anode active material includes a Si-based material represented by Formula (1), SiOx (1) here, 0<x<2 (Claim 16).
Allowable Subject Matter
Claims 1-7 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the claimed method of preparing an irreversible additive included in a cathode material for a lithium secondary battery, particularly the method of mixing lithium precursor with NiO and heat treating the mixture to prepare a lithium excess transition metal oxide, wherein the lithium precursor comprises the claimed formula of Claim 1, NiO, and Li2O in the claimed mole ratio, wherein the lithium excess transition metal oxide comprises the claimed formula, NiO, and Li2O physically bonded to each other at the claimed mole ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0335790 to Han (common assignee) discloses a cathode additive and a method for preparing the same.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729